Citation Nr: 1724225	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  09-28 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to tear gas exposure.


REPRESENTATION

Appellant represented by:	Stephen J. Wenger, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Spouse


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from October 1969 to October 1971.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2006 decision of the Winston-Salem, North Carolina, Regional Office (RO). In December 2012, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO. A hearing transcript is in the record. In April 2013, the Board denied service connection. The Veteran subsequently appealed to the United States Court of Appeals for Veterans' Claims (Court).

In October 2013, the Court granted the Parties' Joint Motion for Remand (JMR); vacated the April 2013 Board decision; and remanded the Veteran's appeal to the Board. In July 2014 and April 2015, the Board remanded the appeal to the RO for additional action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The record reflects that the Veteran was found disabled by the Social Security Administration (SSA) effective April 2003. The evidence considered by the SSA in granting the Veteran's claim is not of record. Therefore, remand is necessary. See Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

Additionally, the Veteran's service treatment records indicate that he was admitted to Walson Army Hospital, Fort Dix, in November 1969 for an upper respiratory infection. He was discharged two days later. Remand is necessary to obtain the treatment records from the hospital.

The case is REMANDED for the following action:

1.  Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits and copies of all records developed in association with the decision for incorporation into the record.  

2.  Obtain the Veteran's November 1969 treatment records from Walson Army Hospital, Fort Dix. If these records cannot be obtained, a memo to that effect should be placed in the Veteran's file.

3.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




